In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00433-CV


          IN THE MATTER OF THE MARRIAGE OF LINDA STEWART AND
            TREVER STEWART AND IN THE INTEREST OF B.S., A CHILD

                           On Appeal from the 46th District Court
                                  Wilbarger County, Texas
                 Trial Court No. 28569, Honorable Dan Mike Bird, Presiding

                                   February 14, 2020

                            MEMORANDUM OPINION
                        Before PIRTLE and PARKER and DOSS, JJ.


      Appellant Linda Stewart has filed a motion seeking voluntary dismissal of her

appeal. The Court finds the motion complies with the requirements of Rule of Appellate

Procedure 42.1(a)(1) and that granting the motion will not prevent any party from seeking

relief to which it would otherwise be entitled. As no decision of the Court has been

delivered to date, we grant the motion. The appeal is dismissed. No motion for rehearing

will be entertained and our mandate will issue forthwith.


                                                        Per Curiam